DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The response filed 4/19/21 has been accepted and entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-13, 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0203140 to McGeer et al. (Mcgeer) in view of US Patent Application Publication No. 2014/0124621 to Godzdanker et al. (Godz)
With respect to claims 1 and 6, Mcgeer discloses a method for employing remotely operated and autonomous vehicles (i.e., flying object shown in FIG. 1A-3D and 5-6D)(claim 1 “flying object”) (¶7 “particularly desirable for an unmanned aircraft . . . fully autonomous . . . present invention provides for fully automated operation”) comprising wherein: 
the base station is configured to perform at least one function selected from the group consisting of providing shelter, a home base, refueling, loading cargo, and unloading cargo the at least one function is performed without local human intervention (¶30 “base station 5 having a base fuel tank 12 and a base 
	However, Mcgeer fails to specifically disclose guiding the vehicles into a position defined by x, y and z coordinates relative to a base station. Godz, from the same field of endeavor, discloses guiding the vehicles into a position defined by x, y and z coordinates relative to a base station (¶ 5 “alignment mechanism . . . move along the landing surface and contact the UAV and move the UAV along the landing surface to the predetermined location . . . secure the UAV to the landing surface when the UAV is moved into the predetermined position”) (¶25 “alignment mechanism 210 moves the UAV on the landing surface such that the UAV is located at the proper location for alignment”) (claims 1-5, “an orientation mechanism coupled with the landing surface configured to adjust the orientation of the landing surface and an alignment mechanism coupled with the landing surface configured to move a UAV resting on the landing surface to a predetermined location on the landing surface . . . orientation mechanism is configured to adjust the landing surface to provide a level surface during UAV landing . . . orientation mechanism comprises a level sensor and two or more actuators configured to selectively rotate and tilt the landing surface based on feedback from the level sensor . . . alignment mechanism comprises two or more wipers coupled with the landing surface and operable to contact the UAV and move the UAV
along the landing surface to the predetermined location . . . wipers are interconnected with linear actuators”) (¶36 “landing surface on a docking node is positioned to provide a level landing surface for a UAV . . . signal may be wirelessly transmitted through radio frequency transmission, optical, or acoustic transmission or may instead originate from contact sensors mounted on the landing surface . . . UAV is positioned in a predetermined area on the landing surface. Positioning may be done, for example, 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to guide the vehicles into a position defined by x, y and z coordinates relative to a base station, as taught by Godz, in the system of Mcgeer, in order to accurately allow for other subsystems to automatically interact with and service the vehicles since the location of the vehicle is known to the subsystems (Godz, ¶ 20). 
	In addition, Mcgeer suggests guiding vehicles into a position defined by x, y and z coordinates relative to a base station since Mcgeer provides that the docking process can be fully automated without manual intervention (¶7 “particularly desirable for an unmanned aircraft . . . fully autonomous . . . present invention provides for fully automated operation”) (¶4 “embodiments allow for a fully automated operations cycle, whereby the aircraft can be repeatedly launched, retrieved, serviced, and re-launched, without manual intervention at any point”) as well as a docking station component that guides vehicle coordinates relative to the base station (claim 1 "a docking station supported by the base and configured to receive a portion of a flying object") (¶40) (abstract, “Guiding surfaces of the receptacle adjust the position and orientation of a probe on the aircraft, directing the probe to mate with a docking fixture of the apparatus”) such that based on the suggestion in Mcgeer, one of ordinary skill in the art at the time of effective filing would have been able to guiding vehicles into a position defined by x, y and z coordinates relative to a base station since such a process was routine to one of ordinary skill in the art at that time of effective filing such that implementing such a process in Mcgeer had a reasonable expectation of success. 
 	With respect to claims 2 and 7, Mcgeer in view of Godz disclose the base station employs a docking probe for coupling with the remotely operated and autonomous vehicles, and the docking probe can move in at least one dimension to facilitate the coupling (Mcgeer, FIG. 5) (i.e., Mcgeer, ¶34 a docking receptacle (9) on the base station, wherein the docking receptacle (9) guides the probe (8) to mate or match firmly with the base docking device, fixture or probe receiver (11)) (¶4 “embodiments allow for a fully automated operations cycle, whereby the aircraft can be repeatedly launched, retrieved, serviced, and re-launched, without manual intervention at any point”) (Godz, ¶¶ 4-5 “alignment mechanism . . . 
With respect to claims 3, 9 and 11 Mcgeer in view of Godz disclose the base station employs a sensor to facilitate the coupling with the remotely operated and autonomous vehicles (Godz, ¶36 “a landing surface on a docking node is positioned to provide a level landing surface for a UAV, as indicated at block 705. A signal is received from the UAV indicating that the UAV has landed on the landing surface, according to block 710. Such a signal may be wirelessly transmitted through radio frequency transmission, optical, or acoustic transmission or may instead originate from contact sensors mounted on the landing surface”) (Mcgeer ¶34 “the docking receptacle (9) guides the probe (8) to mate or match firmly with the base docking device, fixture or probe receiver (11), thus completing the retrieval, wherein mating or matching can be detected by a suitable sensor in the probe or in the base docking device, fixture or probe receiver (11)”).
orientation mechanism is configured to adjust the landing surface to provide a level surface during UAV landing . . . orientation mechanism comprises a level sensor and two or more actuators configured to selectively rotate and tilt the landing surface based on feedback from the level sensor . . . alignment mechanism comprises two or more wipers coupled with the landing surface and operable to contact the UAV and move the UAV along the landing surface to the predetermined location . . . wipers are interconnected with linear actuators”; ¶36 “landing surface on a docking node is positioned to provide a level landing surface for a UAV”) 
With respect to claim 8, Mcgeer in view of Godz disclose the docking probe includes a magnet configured to facilitate coupling with the remotely operated and autonomous vehicles (Mcgeer, ¶ 40 “each of the aircraft and base retrieval apparatus can also have equipment for measurement of orientation, such as magnetic or inertial sensors"). 
With respect to claim 12, Mcgeer in view of Godz disclose wherein the docking probe can move in at least one dimension to facilitate the coupling with the remotely operated and autonomous vehicles.
(Mcgeer, FIG. 5) (i.e., Mcgeer, ¶34 a docking receptacle (9) on the base station, wherein the docking receptacle (9) guides the probe (8) to mate or match firmly with the base docking device, fixture or probe receiver (11)) (¶4 “embodiments allow for a fully automated operations cycle, whereby the aircraft can be repeatedly launched, retrieved, serviced, and re-launched, without manual intervention at any point”) (Godz, ¶¶ 4-5 “alignment mechanism . . . move along the landing surface and contact the UAV and move 
With respect to claim 13, Mcgeer in view of Godz disclose wherein at least a part of the base station can move in at least one dimension to facilitate the coupling with the remotely operated and autonomous vehicles (Mcgeer, FIG. 5) (i.e., Mcgeer, ¶34 a docking receptacle (9) on the base station, wherein the docking receptacle (9) guides the probe (8) to mate or match firmly with the base docking device, fixture or probe receiver (11)) (¶4 “embodiments allow for a fully automated operations cycle, whereby the aircraft can be repeatedly launched, retrieved, serviced, and re-launched, without manual intervention at any point”) (Godz, ¶¶ 4-5 “alignment mechanism . . . move along the landing surface and contact the UAV and move the UAV along the landing surface to the predetermined location . . . secure the UAV to the landing surface when the UAV is moved into the predetermined position”; ¶25 “alignment mechanism 210 moves the UAV on the landing surface such that the UAV is located at the proper location for alignment”; claims 1-5, “an orientation mechanism coupled with the landing surface 
	With respect to claim 17, Mcgeer discloses a method for docking remotely operated and autonomous vehicles (i.e., flying object shown in FIG. 1A-3D and 5-6D)(claim 1 “flying object”) (¶7 “particularly desirable for an unmanned aircraft . . . fully autonomous . . . present invention provides for fully automated operation”) on a base station (abstract, “Guiding surfaces of the receptacle adjust the position and orientation of a probe on the aircraft, directing the probe to mate with a docking fixture of the apparatus”) (claim 1 "a docking station supported by the base and configured to receive a portion of a flying object") (¶40) (abstract, “Guiding surfaces of the receptacle adjust the position and orientation of a probe on the aircraft, directing the probe to mate with a docking fixture of the apparatus”) comprising: 
employing a docking probe to couple the base station and the remotely operated and autonomous vehicles wherein (Mcgeer, FIG. 5) (i.e., Mcgeer, ¶34 a docking receptacle (9) on the base station, wherein the docking receptacle (9) guides the probe (8) to mate or match firmly with the base docking device, fixture or probe receiver (11)) (¶4 “embodiments allow for a fully automated operations cycle, whereby the aircraft can be repeatedly launched, retrieved, serviced, and re-launched, without manual intervention at any point”) (Mcgeer, ¶ 21 “base retrieval apparatus attached to a stationary or movable base";  ¶37 "the base retrieval apparatus includes a base station (5)"; ¶30 "the base station (5) 
at least one sensor is employed to control movement of the remotely operated and autonomous vehicles as close to the base station as is practical for making a docking (Mcgeer ¶34 “the docking receptacle (9) guides the probe (8) to mate or match firmly with the base docking device, fixture or probe receiver (11), thus completing the retrieval, wherein mating or matching can be detected by a suitable sensor in the probe or in the base docking device, fixture or probe receiver (11)”) (Mcgeer, ¶ 40 “each of the aircraft and base retrieval apparatus can also have equipment for measurement of orientation, such as magnetic or inertial sensors"), and 
at least one of the base station or a part thereof and the docking probe are moved in at least one dimension to facilitate the coupling of the docking probe which is in turn employed to achieve a precision docking (¶30 "the base retrieval apparatus attachable to a stationary or movable base"; ¶29 "move the member relative to the docking station until the docking station receives the portion of the flying object"; claim 11; ¶40 “the aircraft and base retrieval apparatus each can be equipped with a suitable device for measuring relative position and velocity in three dimensions, such as satellite-navigation equipment having antennas on the aircraft 14 and on a reference point such as point 15 near the base docking device, fixture or probe receiver 11. In an embodiment, each of the aircraft and base retrieval apparatus can also have equipment for measurement of orientation, such as magnetic or inertial sensors, as well as appropriate mechanisms for computation, power supply, and communication”; ¶42 “a base station mounted on the azimuthal pivot 21 (as shown in FIG. 2). The base support member 34 could then be oriented or rotated by a suitable actuator on the pivot, or by the weathervane action of the suitably placed aerodynamic surfaces or members 22”; ¶ 44 “base docking device, fixture or probe receiver and the guide or docking receptacle may be mounted on a gimbal 23 so that the axis of the funnel can align with the cable, as shown in FIG. 6B. The gimbal could be set as desired after the aircraft mated to the base docking device, fixture or probe receiver . . . torque necessary thus to orient the gimbal can be provided 
However, Mcgeer fails to specifically disclose guiding the vehicles into a position defined by x, y and z coordinates relative to a base station. Godz, from the same field of endeavor, discloses guiding the vehicles into a position defined by x, y and z coordinates relative to a base station in conjunction with at least one base station or a part thereof and the docking probe are moved to facilitate coupling of the docking probe (¶ 5 “alignment mechanism . . . move along the landing surface and contact the UAV and move the UAV along the landing surface to the predetermined location . . . secure the UAV to the landing surface when the UAV is moved into the predetermined position”) (¶25 “alignment mechanism 210 moves the UAV on the landing surface such that the UAV is located at the proper location for alignment”) (claims 1-5, “an orientation mechanism coupled with the landing surface configured to adjust the orientation of the landing surface and an alignment mechanism coupled with the landing surface configured to move a UAV resting on the landing surface to a predetermined location on the landing surface . . . orientation mechanism is configured to adjust the landing surface to provide a level surface during UAV landing . . . orientation mechanism comprises a level sensor and two or more actuators configured to selectively rotate and tilt the landing surface based on feedback from the level sensor . . . alignment mechanism comprises two or more wipers coupled with the landing surface and operable to contact the UAV and move the UAV along the landing surface to the predetermined location . . . wipers are interconnected with linear actuators”) (¶36 “landing surface on a docking node is positioned to provide a level landing surface for a UAV . . . signal may be wirelessly transmitted through radio frequency transmission, optical, or acoustic transmission or may instead originate from contact sensors mounted on the landing surface . . . UAV is positioned in a predetermined area on the landing surface. Positioning may be done, for example, through moving one or more wipers along the landing surface and sliding the UAV that is resting on the landing surface to the desired position”) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to guide the vehicles into a position defined by x, y and z coordinates relative to a base station in conjunction with at least one base station or a part thereof and the docking probe are moved to facilitate coupling of the docking probe, as taught by Godz, in the system of Mcgeer, in order to accurately allow 
	With respect to claims 18-19, Mcgeer in view of Godz disclose the remotely operated and autonomous vehicles are selected from the group consisting of a fixed wing aircraft, a rotor aircraft, a lighter than air aircraft, or a land or water vehicle (Godz, ¶3 “UAVs may be fixed-wing aircraft, or rotary-wing aircraft")(Mcgeer, ¶29 “aircraft configured for efficient wingborne flight”; ¶37 “The aircraft
includes a fixed wing 17, a propeller 18”). 
	With respect to claim 20, Mcgeer in view of Godz disclose landing the remotely operated and autonomous vehicles after docking (Godz, ¶19 "a docking node (100) may receive a lightweight unmanned helicopter (105), wherein the docking node (100) includes a general-purpose landing surface (110) where the helicopter(105) may land"; FIG. 1) (Mcgeer, FIG. 5 and accompanying description). 

Claims 5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0203140 to McGeer et al. (Mcgeer) in view of US Patent Application Publication No. 2014/0124621 to Godzdanker et al. (Godz) and further in view of US 2013/0332008 to Herman et al. (Herman)
With respect to claims 5 and 14, Mcgeer in view of Godz fail to specifically disclose the base station is configured to load and unload cargo employing a cargo conveyance system. Herman, from the same field of endeavor, discloses a base station configured to load and unload cargo employing a cargo conveyance system (¶ 8 “a base station comprising a cargo zone for at least one load , wherein the base station may be a dual-purpose loading and unloading station”; claim 8).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to implement the teachings of Herman in the system of Mcgeer in view of Godz in order to “minimizing the number of humans playing an active role in the acts of loading, delivery, and unloading” (Herman, ¶1). 
With respect to claim 15, Mcgeer in view of Godz and further in view of Herman disclose the cargo conveyance system comprises robotic elements (Herman, claim 8  "the base station comprises a cargo zone for at least one load"; claim 8, and ¶8 "a base station which may be a dual-purpose loading 
With respect to claim 16, Mcgeer in view of Godz and further in view of Herman disclose the cargo conveyance system is configured to work with a cargo conveyance system within a cargo hub (Herman, ¶ 8 "a cargo zone where the load may be provided to the vehicle or received from the vehicle”) (Herman, ¶19 "the beacons guide the vehicle to a cargo zone, which may be a loading zone or an unloading zone, where a load carried by the vehicle will be loaded or unloaded, respectively"). 

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0203140 to McGeer et al. (Mcgeer) in view of US Patent Application Publication No. 2014/0124621 to Godzdanker et al. (Godz) and further in view of US 2016/0378108 to Paczan et al. (Paczan)
With respect to claim 10, Mcgeer in view of Godz fail to explicitly disclose the remotely operated and autonomous vehicles include a sensor configured to facilitate coupling with the remotely operated and autonomous vehicles.  Paczan, from the same field of endeavor, discloses the remotely operated and autonomous vehicles include a sensor configured to facilitate coupling with the remotely operated and autonomous vehicles (abstract, “collective UAV in which multiple UAVs may be coupled together to form the collective UAV. A collective UAV may be used to aerially transport virtually any size, weight or quantity of items, travel longer distances, etc. For example, rather than using one large UAV to carry a larger or heavier item, multiple smaller UAVs may couple together to form a collective UAV that is used to carry the larger or heavier item”) (FIG. 2) (¶¶ 28; 31 “coupling component 122 may provide electrical and/or data communication between coupled UAVs. For example, UAVs may exchange navigation information and/or share computing resources via a data transmission between the coupling components 122 of the coupled UAVs”; 49; 67 “determining a first UAV within a defined distance of a second UAV”; 72; 88-92).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to couple autonomous vehicles using a sensing mechanism in order to improve travel range and increase the variety of cargo that can be delivered (Paczan, abstract, “collective UAV in which multiple .

Response to Arguments
With respect to the pending claims, Applicant's arguments have been fully considered but they are not persuasive.
With respect to independent claims 1, 6 and 17, Applicant argues 

The Applicant respectfully asserts that GODZ does NOT teach guiding an autonomous vehicle into a position defined by x, y, and z coordinates relative to a base station, an element of all of the independent claims. In contrast, in the process of the GODZ reference, alignment with an x and y occurs physically through an apparatus only after the Unmanned Aerial Vehicle is resting on a surface and the vehicle is in fact passive in the alignment. Godz alignment with an x and y occurs physically through an apparatus after the Unmanned Aerial Vehicle is resting on a surface and is passive in the alignment. Note that the claims of the present application use the and conjunction regarding the alignment whereas GODZ teaches landing and then relocation of the vehicle. This difference between the claims and the art cited by the Examiner is especially significant in regard to the Claim 17.
(Amend. 4)
However, as discussed during the interview “guiding the vehicles into a position defined by x, y and z coordinates relative to a base station” does not require that the guiding occurs in the air, or that the guiding could not be accomplished with an attachment means. It is understood based on the interview that a primary form of guidance occurs through a camera imaging feedback and non-attachment UAV motor control means in the air, but this is not currently reflected in the claims. Rather, this limitation is sufficiently broad to encompass any relative movement between the base station and the vehicle in the x, y, and z directions for the purpose of mutual alignment disclosed both by McGeer and Godz.  
For example, such broadly defined guidance could be disclosed by GPS navigation (Godz, ¶ 20 “unmanned, lightweight helicopter 105 may be configurable for multiple missions in civil and public domains incorporating controls for GPS-based navigation and self-stabilization”), 
a combination of a tilting platform and contact based guidance for x, y, z, mutual guidance/ alignment (Godz, ¶ 21 “landing surface 110 is mounted to a base 125, and includes a leveling actuator 130 to tilt the landing surface 110 such that the surface is level and provides a suitable 
or the tether system that attaches to the UAV in McGeer that pulls the UAV towards the base station encompassing x, y and z directional guidance (i.e. claim 2 “member mover configured to after the member holder receives the member of the flying object, move the member relative to the docking station until the docking station receives the portion of the flying object”; FIG 1A – 3D; FIG. 6A-6D). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667